Citation Nr: 9927929	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-05 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of right ankle fusion with Reiter's 
Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
July 1959 to January 1960, with active duty from April 1965 
to October 1966.  

During the course of the veteran's Substantive Appeal in 
March 1995, he indicated that he wished to appear personally 
at a hearing before a member of the Board of Veterans' 
Appeals (Board).  However, in that same correspondence, the 
veteran stated that he would appear personally "at a local 
'hearing office.'"  The veteran was subsequently afforded a 
hearing before a hearing officer at the Los Angeles, 
California, Regional Office (RO) in May 1995.  Since the time 
of that hearing, neither the veteran nor his accredited 
representative has voiced any indication that they, in fact, 
wish a hearing before a member of the Board.  Accordingly, 
the Board is of the opinion that, in requesting a hearing in 
his Substantive Appeal, the veteran was, in fact, indicating 
his desire for an RO hearing.  


FINDING OF FACT

The veteran's service-connected postoperative residuals of 
right ankle fusion with Reiter's Syndrome are presently 
characterized by ankylosis of the left ankle with fixation in 
plantar flexion at an angle of less than 30 degrees.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the service-
connected postoperative residuals of right ankle fusion with 
Reiter's Syndrome is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.59 and Part 4, Code 
5270 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection is currently in effect for the 
postoperative residuals of right ankle fusion with Reiter's 
Syndrome, evaluated as 20 percent disabling.  

On Department of Veterans Affairs (VA) general medical 
examination in July 1967, there was mild to moderate 
enlargement of the right ankle, with normal motion, but 
tenderness to pressure over the anterolateral aspect of the 
ankle.  There was no evidence of any definite local heat, nor 
was any crepitation present.  The pertinent diagnosis was 
residuals of old trauma to the right ankle.  

During the course of a private disability evaluation in April 
1992, the veteran gave a history of progressively worsening 
pain in his right ankle.  Reportedly, in October 1991, the 
veteran underwent ankle and subtalar fusion.  Subsequent to 
such surgery, he developed an infection about the medial 
aspect of the incision, for which he received antibiotics.  
The veteran was told that his fusions were "healing solidly."  
Complaints consisted of aching in the area in question, 
especially about the medial aspect of the joints.  
Additionally noted was swelling with prolonged walking and 
standing.  

On physical examination, the veteran's right foot and ankle 
revealed medial and lateral surgical scars.  There was 
moderate generalized soft tissue and bony thickening, as well 
as mild tenderness medially and laterally about the ankle and 
foot, accompanied by moderate point tenderness about the 
medial aspect of the ankle at the joint.  Further evaluation 
revealed some mild tenderness anteriorly, with no ankle or 
subtalar motion.  Range of motion studies showed zero degrees 
of plantar flexion and dorsiflexion of the veteran's right 
ankle.  The pertinent diagnosis was recent right ankle and 
subtalar fusions.  

In November 1994, the veteran was admitted to a VA medical 
facility, at which time he underwent triple arthrodesis with 
internal fixation of the right ankle.  

In correspondence of December 1994, a VA podiatrist wrote 
that the veteran had undergone a triple arthrodesis of his 
right foot in November of that same year, and that his right 
foot was fixed at 0 degrees' dorsiflexion and 0 degrees' 
plantar flexion, "perpendicular to the leg."

In correspondence of March 1995, a VA podiatrist wrote that 
the veteran had a history of right ankle fusion resulting in 
exacerbation of degenerative joint changes in the subtalar, 
talonavicular, and calcaneocuboid joints of the right foot.  
Previous ankle surgery, consisting of fusion of the joint, 
prevented movement of the foot on the leg in the sagittal 
(that is, up and down) plane of motion.  This placed extra 
stress on the subtalar joint, leading to degenerative joint 
disease requiring fusion.  Subsequent to fusion of the 
subtalar, talonavicular, and calcaneocuboid joints, the 
veteran was unable to invert or evert his right foot.  

In March 1995, there was received additional correspondence 
from the same VA podiatrist, during the course of which it 
was noted that the veteran continued to have difficulty with 
slow wound healing at his (surgical) incision sites.  

In a VA outpatient treatment record dated in early April 
1995, it was noted that the veteran was status post triple 
arthrodesis of his right ankle in November 1994.  Complaints 
included slow healing around the surgical site, as well as 
moderate pain and a "feeling of instability" about the right 
ankle.  Physical examination revealed minor serous drainage 
as well as an area of excoriation in the vicinity of the 
veteran's surgical wound.  Additionally noted was the 
presence of tenderness upon palpation over the wound site.  
The pertinent diagnosis was delayed healing, status post 
triple arthrodesis.  

In July 1995, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran stated that, due to 
progressive pain, swelling, and damage to the joint of his 
right ankle, he had undergone surgical fusion of that ankle 
in 1991.  Following this, he experienced some relief of pain, 
but subsequently required internal fixation, with removal of 
the screws in 1992.  Though as a result of this procedure, 
the veteran experienced some lessening of his pain, due to 
persistent pain in his foot, he in 1994 underwent a triple 
arthrodesis.  

Current complaints included tenderness in the area of the 
right ankle incisions.  The veteran stated that he had pain, 
and could not walk.  Additionally noted was the presence of 
"rest pain."  The veteran wore a "rocker bottom" shoe, and 
used a cane to ambulate.  The veteran stated that, while he 
had in the past received injections of cortisone, these did 
not help.  He further noted that, due to "very very severe 
tenderness on the outer side of his ankle," he was going to 
have the "nerves removed" from his ankle and foot.  

On physical examination, there was an 8-inch curved incision 
over the lateral aspect of the veteran's lower leg and ankle 
extending into the foot.  The skin over the lateral aspect of 
the ankle was pigmented and atrophic, and there was exquisite 
tenderness in the midportion of the surgical incision.  No 
Tinel's sign was elicited.  The medial aspect of the 
veteran's right ankle displayed a healed 4-inch incision, in 
addition to three healed vertical incisions.  Once again, the 
skin was pigmented and atrophic.  The center of the incisions 
was exquisitely tender.  Overall alignment of the veteran's 
ankle and foot was excellent.  More specifically, the 
veteran's right ankle was fixed at approximately 5 degrees of 
plantar flexion, and the foot was "plantar grade."  Sensation 
was intact, and the toes of the veteran's right foot were 
flexible and noncontracted.  The skin on the plantar aspect 
of the veteran's right foot was without calluses.  
Radiographic examination of the veteran's right ankle showed 
residuals of an ankle arthrodesis, with two large screws 
crossing the ankle joint.  One of these screws exhibited a 
slight "windshield wiper" effect.  The ankle appeared to be 
fused, and there was hardware in the subtalar, talonavicular, 
and calcaneocuboid joints.  At the time of examination, the 
subtalar joint appeared incompletely fused, while the 
talonavicular and calcaneocuboid joints appeared fused.  The 
pertinent diagnosis was right ankle, status post arthrodesis, 
pantalar, with a possible wound of subcutaneous neuroma.  

On subsequent VA orthopedic examination in July 1996, the 
veteran complained of right ankle pain, with severe 
restriction in range of motion, and numbness on the lateral 
aspect of his right forefoot.  Physical examination revealed 
evidence of right ankle fusion with no range of motion at the 
ankle joint.  Flexion and extension, as well as plantar 
flexion and dorsiflexion of the veteran's right ankle were to 
zero degrees.  The pertinent diagnosis was right ankle fusion 
secondary to Reiter's Syndrome, with residual severe range of 
motion restriction/sensory deficit.  

On VA orthopedic examination in August 1997, ankle reflexes 
on the right were absent.  There were multiple scars 
laterally and medially, and the veteran's skin was atrophic.  
Further evaluation showed no ankle or subtalar motion.  The 
veteran's right foot was in the midposition.  Radiographic 
studies of the right ankle and foot showed evidence of a 
healed pantalar arthrodesis with multiple internal fixation 
devices.  The pertinent diagnosis was status post arthrodesis 
of the right ankle.  

On VA fee-basis examination in October 1998, it was noted 
that the veteran had undergone right ankle fusion in 1991, 
followed by a triple arthrodesis in 1993.  Reportedly, due to 
severe pain on the outer aspect of the right foot, the 
veteran underwent further surgery for nerve entrapment.  

Complaints included pain, weakness, and stiffness, as well as 
swelling in the right ankle, and pain in the right heel.  The 
veteran complained of numbness on the outer aspect of his 
right foot following knee surgery for nerve entrapment.  This 
pain was reportedly constant, and aggravated by standing too 
long at any one time.  

On physical examination, the veteran's gait was abnormal, due 
to attempts to keep his weight off his right foot.  There 
were no signs of abnormal weight bearing, though the veteran 
had limited functions of standing and walking secondary to 
pain, weakness, and stiffness in his right ankle.  
Examination of the veteran's lower extremity showed leg 
length from the anterosuperior iliac spine to the medial 
malleolus of 93 centimeters on the right, and 92 
1/4 centimeters on the left.  Sensation was subjectively 
decreased on the outer aspect of the right foot.  The 
veteran's right ankle was ankylosed, with no dorsiflexion, 
plantar flexion, inversion, or eversion.  There were three 
longitudinal scars on the anterior aspect, and two additional 
scars on the inner aspect of the veteran's right ankle.  At 
the time of evaluation, there was no evidence of any redness 
or swelling.  Nor did the surgical scars around the veteran's 
right ankle show any evidence of inflammation.  

On subsequent VA fee-basis examination in January 1999, the 
veteran's history and complaints were recounted.  Physical 
examination revealed leg length from the anterosuperior iliac 
spine to the medial malleolus of 91 centimeters on the right, 
and 89 centimeters on the left.  The veteran's gait was 
antalgic, and he was unable to stand on his toes and heels on 
the right.  Additionally noted was that the veteran was 
unable to perform tandem gait.  

Examination of the veteran's feet showed no signs of abnormal 
weight bearing such as callosities, breakdown, unusual shoe 
pattern, or other abnormalities.  There was no limited 
function of standing or walking, nor did the veteran's right 
ankle show any heat, redness, swelling, effusion, or 
drainage.  The veteran's right ankle was ankylosed at 5 
degrees.  Range of motion measurements showed dorsiflexion 
and plantar flexion for the right ankle of zero degrees.  It 
was noted at the time of examination that the veteran's range 
of motion was limited secondary to fusion, and not associated 
with pain, fatigue, weakness, or any lack of endurance.  
Radiographic studies of the veteran's right ankle showed 
evidence of a plantar spur, as well as a healed tibial 
fracture, and certain post surgical changes in the right 
ankle characterized by fusion and retention of orthopedic 
hardware.  The pertinent diagnosis was ankylosis of the 
ankle, status post fusion with Reiter's Syndrome.  

Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of right ankle fusion with 
Reiter's Syndrome.  In that regard, disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4 (1998). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (1998).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, a 
compensable evaluation may be warranted.  38 C.F.R. § 4.40 
(1998); see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In the case at hand, on VA orthopedic examination in July 
1995, the veteran's right ankle was fixed at approximately 5 
degrees of plantar flexion.  On subsequent VA orthopedic 
examination in August 1997, it was noted that the veteran had 
undergone a triple arthrodesis of his right ankle, and that, 
as a result, the veteran's right foot was in midposition, 
with no evidence of either ankle or subtalar motion.  VA fee-
basis examinations conducted in October 1998 and January 1999 
confirmed the absence of dorsiflexion, plantar flexion, 
inversion, or eversion.  In January 1999, the veteran's right 
ankle was once again described as ankylosed at 5 degrees.  

The Board observes that the 20 percent evaluation currently 
in effect contemplates the presence of ankylosis where the 
ankle in question is fixed in plantar flexion at an angle of 
less than 30 degrees.  In order to warrant an increased 
(i.e., 30%) evaluation, it would, of necessity, need to be 
demonstrated that the veteran's ankle was fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees, or in 
dorsiflexion at an angle between 0 and 10 degrees.  38 C.F.R. 
Part 4, Code 5270 (1998).

As is clear from the above, the veteran's service-connected 
right ankle is, at present, fixed in plantar flexion at an 
ankle of 5 degrees.  Such findings dictate the assignment of 
no more than a 20 percent evaluation for the veteran's 
postoperative residuals of right ankle fusion with Reiter's 
Syndrome.  

In reaching this determination, the Board has taken into 
consideration the fact that, in the past, the veteran has 
experienced what might best be described as pain and/or 
discomfort at the site of the surgical scars for his service-
connected right ankle arthrodesis.  However, on recent VA 
fee-basis examination in October 1998, there was no evidence 
of any redness or swelling, or of any inflammation of the 
veteran's surgical scars.  Under such circumstances, a 
separate compensable evaluation for such scars is not in 
order.  

Finally, the Board wishes to make it clear that, in reaching 
its determination, it has given due consideration to the 
veteran's testimony given at the time of an RO hearing in May 
1995.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire objective 
medical evidence presently on file.  The Board does not doubt 
the sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefit sought in light of the 
evidence as a whole.  


ORDER

An evaluation in excess of 20 percent for the postoperative 
residuals of right ankle fusion with Reiter's Syndrome is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

